internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-132345-03 date july legend x decedent y qsst trust trust a_trust b_trust c date date date date date plr-132345-03 state dear this letter is in response to your request for a ruling dated date on behalf of x seeking inadvertent termination relief under sec_1362 of the internal_revenue_code facts based upon the materials submitted and representations within x was incorporated under the laws of state on date x also elected to be treated as a s_corporation effective date on date decedent and y transferred their interests in x to trust a decedent died on date upon decedent’s death both trust c and the qsst trust were created qsst trust was created as a subtrust of trust b_trust a continued to hold the x stock and other assets on date which is the day after the two-year period expires on or about date the attorney for the estate discovered that x’s s_corporation status had terminated on date because trust a continued to hold the stock of x and the qualified_subchapter_s_trust qsst elections had not been timely filed for trust c and qsst trust at all times since decedent’s death the partied intended that the shares of x stock be held in a_trust that was a permitted s_corporation shareholder x represents that failing to file the qsst elections was not part of a plan to terminate x’s s election nor was it motivated by tax_avoidance or retroactive tax planning x represents that it has at all times operated as an s_corporation and was treated as such by its shareholders on their tax returns x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the commissioner law and analysis sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under a is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in c or an organization described in c who is not an individual plr-132345-03 sec_1361 provides that for purposes of b b a_trust which was described in c a i immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under d such trust shall be treated as a_trust described in c a i and for purposes of a the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under d is made sec_1361 provides that the beneficiary of a qsst or his legal_representative may elect to have d apply sec_1361 provides that an election under d shall be effective up to days and months before the date of the election sec_1361 provides that a qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of b of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that except as provided in g a small_business_corporation may elect in accordance with the provisions of to be an s_corporation sec_1362 provides that an election under a terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that an election under a by an corporation a was not effective for the taxable_year for which made determined without regard to b by reason of failure to meet the requirements of b or to obtain shareholder consents or b was terminated under paragraph or of d the secretary determines that te circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to plr-132345-03 such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the materials submitted and representations made within we conclude that x’s s_corporation_election was terminated on date when the two-year period described in c a ii expired we further conclude that the termination was inadvertent within the meaning of f under f x will be treated as if it were an s_corporation from date and thereafter provided the required qsst elections with an effective date of date are filed with the appropriate service_center within days from the date of this letter and x’s s_corporation_election was otherwise valid and not otherwise terminated under1362 d accordingly x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in and take into account any distributions made by x as provided in if x or any of x’s shareholders fail to treat x as described above this ruling shall be void a copy of this letter should be attached to the qsst election except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion concerning whether x is otherwise qualified to be an s_corporation or whether qsst trust or trust c are otherwise qualified to be qssts this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
